DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of species IE1 (hollow inner electrode) and species PT3 (plasma torch as shown in Fig. 3) which is encompassed by claims 60-61, 63-65, 67-71 and 73-75 in the reply filed on 12/07/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 64 is rejected under 35 U.S.C. 112(b) , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The term "substantially" in claim 64 is a relative term which renders the claim indefinite.  The term “substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
Claims 60, 61, 63-65, 71, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Lynum et al. (US 5,486,674) in view of Bowman et al. (US 6,058,133).   Lynum's invention, a . 
As to the subject matter of claim 61, Lynum discloses that the electrodes are tubular “hollow” (c. 4, l. 48-54).
As to the recited gap dimension of claim 63, although Lynum is silent to the limitation, it would have been within the level of ordinary skill in the art to select the limitation when incorporating it with the limitation of a gas flow in annular spaces between the  electrodes (c. 1, l. 55-63), the dimension of the spaces to be determined by working voltage and the type of the gas to be used (c. 3, l. 16-26), an arc formed between the electrodes (c. 5, l. 34-41 and claim 2) and the dimension of the electrodes as a whole. 
As to the subject matter of claim 64 in which the examiner equates the recited tip as a part serving an end, Lynum discloses an end of each of the electrodes in the Figure and a substantially wear reducing on the electrodes (c. 4, l. 25-34).
As to the subject matter of claim 65, Lynum discloses it in c. 1, l. 55-63.

As to the subject matter of claim 73, Lynum discloses a gas flowing in annular spaces between the electrodes (c. 1, l. 55-63).
As to the subject matter of claim 74, Lynum discloses it in c. 5, l. 29-33.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Lynum '674 as modified by Bowman as applied to claims 60, 61, 63-65, 71, 73 and 74, and further in view of Mortgenthaler et al. (US 5,222,448).   Lynum as applied above discloses the provision of a power supply (c. 5, l. 15-18) but not detailing the operating voltage.   Mortgenthaler teaches a plasma torch having DC power source for providing an operating voltage of 1000-1500 V (paragraph crossing c. 7-8).   The DC power source would have a nominal open circuit voltage.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recited power supply in the reference’s teachings in view of Mortgenthaler for the benefit of powering the plasma torch.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Lynum '674 as modified by Bowman as applied to claims 60, 61, 63-65, 71, 73 and 74, and further in view of Anazawa et al. (US 2004/0168904), a reference cited in a previous Office action.   Lynum as applied above discloses the plasma torch further comprising an annular magnet located around .

Claims 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Lynum '674 as modified by Bowman as applied to claims 60, 61, 63-65, 71, 73 and 74, and further in view of
Varela (Us 2002/0141476).    Lynum as applied above further discloses that the electrodes are consumable (c. 2, l. 8-11).    Valera discloses a graphite electrode used in an electric arc comprising an electrode joint for joining, when the electrode is consumed, a new electrode section to an upper end of an electrode section (p. [0002]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recited magnetic field component in the reference’s’ teachings in view of Valera for the benefit of assuring adequate electrode length.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Lynum '674 as modified by Bowman as applied to claims 60, 61, 63-65, 71, 73 and 74, and further in view of Detering et al. (US 5,935,293), a reference cited in a previous Office action.   The difference between the references as applied above and claim 75 is the recited limitation.   Detering teaches in a plasma technique the limitation as shown in Fig. 1.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recited .

Conclusion
Claims 60-61, 63-65, 67-71 and 73-75 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795